Case 1:20-cv-02310-JRS-MPB Document 119 Filed 10/21/20 Page 1 of 5 PageID #: 1681




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION



  ERIN ALDRICH, LONDA BEVINS,
  JESSICA JOHNSON, AND BEATA
  CORCORAN, individually and on behalf of
  all others similarly situated,

                 Plaintiffs,
                                                         Case No. 1:20-cv-02310-JRS-MPB
         vs.
  NATIONAL COLLEGIATE ATHLETIC
  ASSOCIATION, THE BOARD OF                              Judge:   Hon. James R. Sweeney II
  GOVERNORS OF THE NATIONAL
  COLLEGIATE ATHLETIC ASSOCIATION,
  and JOHN REMBAO,

                 Defendants.



                       NOTICE OF AGREED EXTENSION OF TIME
                     AND JOINT REQUEST FOR BRIEFING SCHEDULE

         Plaintiffs Erin Aldrich, Londa Bevins, Jessica Johnson, and Beata Corcoran (“Plaintiffs”),

  the National Collegiate Athletic Association, and the Board of Governors of the National

  Collegiate Athletic Association (“Defendants”) (collectively, “the parties”), by counsel,

  respectfully notify the Court of an agreed automatic initial extension of time to file a motion,

  answer, or other pleading in response to Plaintiffs’ Second Amended Complaint (“SAC”). The

  parties have also agreed to a proposed schedule for the remainder of the briefing, for which they

  respectfully request the Court’s approval. In support, the parties state:

         1.      On September 29, 2020, Plaintiffs and Defendants each filed a Statement of

  Position. (ECF Nos. 97 & 98).

         2.      Both Plaintiffs’ and Defendants’ Statements of Position included the following

  proposed schedule agreed upon by the parties: (1) Plaintiffs will file a SAC on October 6, 2020;

  (2) the NCAA and the Board will file a motion to dismiss and/or strike the SAC on November 6,


                                                   -1-
Case 1:20-cv-02310-JRS-MPB Document 119 Filed 10/21/20 Page 2 of 5 PageID #: 1682




  2020; (3) Plaintiffs will file an opposition on December 4, 2020; and (4) the NCAA and the

  Board will file a reply on December 18, 2020.

         3.      On October 6, 2020, Plaintiffs filed an Amended Statement of Position. (ECF

  No. 111).

         4.      Plaintiffs’ Amended Statement of Position included a revised proposed briefing

  schedule agreed upon by the parties, as follows: (1) Plaintiffs will file a SAC on October 13,

  2020; (2) the NCAA and the Board will file a motion to dismiss and/or strike the SAC on

  November 13, 2020; (3) Plaintiffs will file an opposition on December 11, 2020; and (4) the

  NCAA and the Board will file a reply on January 8, 2021.1
         5.      On October 13, 2020, Plaintiffs filed a Second Amended Complaint and served it

  on Defendants via CM/ECF. (ECF No. 116).

         6.      Defendants’ motion, answer, or other pleading in response to Plaintiffs’ Second

  Amended Complaint is currently due October 27, 2020, pursuant to Federal Rule of Civil

  Procedure 15(a)(3). That deadline has not expired.

         7.      The deadline for Defendants to file a motion, answer, or other pleading in

  response to Plaintiffs’ Second Amended Complaint has not previously been extended. A case

  management plan has not been entered in this case, nor does the case have any scheduled

  hearings or other case deadlines with which an initial extension would interfere.

         8.      The extension for Defendants’ motion, answer, or other pleading in response to

  Plaintiffs’ Second Amended Complaint is for 17 days, extending Defendants’ deadline to

  November 13, 2020.

         9.      Defendants’ counsel has contacted Plaintiffs’ counsel, and Plaintiffs’ counsel has

  confirmed that Plaintiffs do not object to this extension. This Notice of Agreed Extension of




  1
    Plaintiffs’ Amended Statement of Position (ECF No. 111) contained a typographical error
  listing the proposed deadline for Defendants’ reply as January 8, 2020.



                                                  -2-
Case 1:20-cv-02310-JRS-MPB Document 119 Filed 10/21/20 Page 3 of 5 PageID #: 1683




  Time and Joint Request for Briefing Schedule is jointly submitted on behalf of Plaintiffs and

  Defendants.

         WHEREFORE, the parties respectfully submit this Local Rule 6-1 notice to extend

  Defendants’ deadline to file a motion, answer, or other pleading in response to Plaintiffs’ Second

  Amended Complaint to and including November 13, 2020;

         WHEREFORE, the parties respectfully request that the Court approve the following

  agreed-upon briefing schedule, as set forth in Plaintiffs’ Amended Statement of Position (ECF

  No. 111):

         November 13, 2020: Defendants’ Motion to Dismiss/Strike Due.

         December 11, 2020: Plaintiffs’ Opposition to Defendants’ Motion to Dismiss/Strike

         Due.

         January 8, 2021: Defendants’ Reply in Support of Motion to Dismiss/Strike Due.




                                                 -3-
Case 1:20-cv-02310-JRS-MPB Document 119 Filed 10/21/20 Page 4 of 5 PageID #: 1684




  DATED: October 21, 2020          FAEGRE DRINKER BIDDLE & REATH LLP



                                   By:          /s/ Andrea Roberts Pierson
                                         ANDREA ROBERTS PIERSON
                                         NICHOLAS B. ALFORD
                                         FAEGRE DRINKER BIDDLE & REATH LLP
                                         300 N. Meridian Street, Suite 2500
                                         Indianapolis, Indiana 46204
                                         Telephone:       (317) 237-1424
                                         Facsimile:       (317) 237-1000
                                         Email: andrea.pierson@faegredrinker.com
                                                   nicholas.alford@faegredrinker.com

                                         CAROLYN HOECKER LUEDTKE
                                         (pro hac vice)
                                         TERRA CASTILLO LAUGHTON
                                         (pro hac vice)
                                         MUNGER, TOLLES & OLSON LLP
                                         560 Mission Street, Twenty-Seventh Floor
                                         San Francisco, California 94105-3089
                                         Telephone:      (415) 512-4000
                                         Facsimile:      (415) 512-4077
                                         Email: Carolyn.Luedtke@mto.com
                                                  Terra.Laughton@mto.com

                                         GLENN D. POMERANTZ
                                         (pro hac vice)
                                         HAILYN J. CHEN
                                         (pro hac vice)
                                         LAUREN M. HARDING
                                         (pro hac vice)
                                         MUNGER, TOLLES & OLSON LLP
                                         350 South Grand Avenue, Fiftieth Floor
                                         Los Angeles, California 90071-3426
                                         Telephone:      (213) 683-9100
                                         Facsimile:      (213) 687-3702
                                         Email: Glenn.Pomerantz@mto.com
                                                  Hailyn.Chen@mto.com
                                                  Lauren.Harding@mto.com

                                   Attorneys for Defendants The National Collegiate
                                   Athletic Association and The Board of Governors of
                                   the National Collegiate Athletic Association




                                         -4-
Case 1:20-cv-02310-JRS-MPB Document 119 Filed 10/21/20 Page 5 of 5 PageID #: 1685




                                   By:          /s/ Elizabeth A. Fegan
                                         ELIZABETH A. FEGAN (admitted pro hac vice)
                                         FEGAN SCOTT, LLC
                                         150 S. Wacker Dr., 24th Floor
                                         Chicago, IL 60606
                                         Telephone: (312) 741-1019
                                         Facsimile: (312) 264-0100
                                         Email: beth@feganscott.com

                                         JONATHAN D. SELBIN (admitted pro hac vice)
                                         ANNIKA K. MARTIN (admitted pro hac vice)
                                         RHEA GHOSH (admitted pro hac vice)
                                         LIEFF CABRASER HEIMANN &
                                         BERNSTEIN
                                         250 Hudson Street, 8th Floor
                                         New York, NY 10013
                                         Telephone: (212) 355-9500
                                         Facsimile: (212) 355-9592
                                         Email: jdselbin@lchb.com
                                                  akmartin@lchb.com
                                                  rghosh@lchb.com

                                         LYNN A. ELLENBERGER (admitted pro hac
                                         vice)
                                         FEGAN SCOTT, LLC
                                         500 Grant St., Suite 2900
                                         Pittsburgh, PA 15219
                                         Telephone: (412) 346-4104
                                         Facsimile: (412) 785-2400
                                         Email: lynn@feganscott.com

                                         Lynn A. Toops, No. 26386-49
                                         COHEN & MALAD, LLP
                                         One Indiana Square, Suite 1400
                                         Indianapolis, IN 46204
                                         Telephone: (317) 636-6481
                                         Facsimile: (317) 636-2593
                                         Email: ltoops@cohenandmalad.com

                                   Attorneys for Plaintiffs and the Proposed Class




                                         -5-
